Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158932                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158932
                                                                    COA: 334952
                                                                    Wayne CC: 16-003290-FC
  RADU VASILE MUNTEAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 30, 2018
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to file a response to the application for leave to appeal within 28
  days after the date of this order. The response shall be limited to whether the trial court
  erred pursuant to the rule of People v Clark, 463 Mich. 459, 464 (2000), by making the
  defendant’s sentences for torture, unlawful imprisonment, and aggravated domestic
  violence consecutive to the felony-firearm sentence.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2019
           t1226
                                                                               Clerk